Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 1, 2022

                                     No. 04-21-00469-CR

                                 Ruben TALAMANTEZ, Jr.,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 20-05-0135-CRA
                         Honorable Russell Wilson, Judge Presiding


                                        ORDER
        The reporter’s record in this case was originally due on January 20, 2022. On January 21,
2022, court reporter Liche Cavazos requested an extension until January 28, 2022 to file the
reporter’s record. The request is GRANTED. The reporter’s record filed on January 28, 2022 is
deemed timely filed.



                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court